Citation Nr: 1707827	
Decision Date: 03/15/17    Archive Date: 03/21/17

DOCKET NO.  08-01 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include psychotic disorder not otherwise specified (NOS), depression NOS, adjustment disorder, schizophrenia, impulse control disorder NOS, and posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The appellant served on active duty in the United States Navy from September 1982 to July 1985.

This matter came before the Board of Veterans' Appeals (Board) from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  After the Veteran relocated, jurisdiction transferred to the Los Angeles, California, RO.

The Veteran presented testimony at a Board hearing in August 2012.  A transcript of the hearing is associated with the claims folder. 

In August 2013, the Board issued a decision denying service connection for a psychiatric disability and a low back disability, and remanding the issue of entitlement to service connection for hearing loss.  The Veteran appealed the issue of entitlement to service connection for a psychiatric disability, and indicated that he wished to not pursue the low back claim (VBMS, 4/30/15, pgs. 2, 24).  He also withdrew his hearing loss claim (VBMS, 1/5/16).  In April 2015 the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision with respect to the Veteran's claim for a psychiatric disability.    

In February 2015, the Board remanded the issue of entitlement to higher ratings and earlier effective dates for right and left foot status post-surgical correction of hallux valgus, osteoarthritis including calcaneal spurs, hallux rigidus.  The issues were remanded so that the RO could issue a statement of the case per Manlincon v. West, 12 Vet. App. 238 (1999).  The RO issued a statement of the case in April 2015.  The Veteran failed to file a timely substantive appeal (VA Form 9).  Consequently, the issues are not before the Board.  

The issue of entitlement to a TDIU was remanded in February 2015 for further development and adjudication.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Psychiatric 

The Board notes that in vacating the Board's August 2013 denial of this claim, the Court found that the April 2013 VA examiner failed to comply with the October 2012 remand instructions.  Specifically, the Court noted that "the October 2012 remand order required that an examiner 'acknowledge and comment on all psychiatric disabilities since July 2005, [and] all of the [V]eteran's reported stressors in service (including . . . being fearful while serving aboard a ship off the coast of Lebanon).'"  The Court found that the April 2013 examiner "made no mention of the appellant's fear during his service off the coast of Lebanon."  Instead, the examiner only listed two stressors: "racial slurs" and "bumped in close quarters."  

The Court also noted that the October 2012 remand instructed that "[t]he absence of evidence of a particular stressor or of treatment for psychiatric problems in the [V]eteran's service records cannot, standing alone, serve as the basis for a negative opinion."  Nonetheless, the April 2013 examiner seemingly based his negative opinion on the fact that there were no psychotic symptoms documented during service.  Finally, the Court noted that the April 2013 VA examiner failed to provide a rationale for his opinion that the "[t]hose few symptoms of PTSD [the Veteran] does claim are better explained by the diagnosis of [p]sychosis NOS."

In December 2015, the Board remanded the claim for a new examination, which was conducted in January 2016.  The examination report is satisfactory in documenting the Veteran's symptoms and his history of treatment.  However, despite the fact that the Veteran's history included reports of dreams about his experience in Lebanon (VBMS, 1/6/16, p. 10), when asked about stressors related to fear of hostile military or terrorist activity, the examiner stated that "the Veteran did not mention 'being fearful while serving aboard a ship off the coast of Lebanon.'"  Consequently, the only stressor listed was exposure to racism.  

The Board notes that the April 2013 VA examiner's failure to address the Veteran's "fear during his service off the coast of Lebanon" was the primary reason that the Court found the examination report to be inadequate and the primary reason why it vacated the Board's August 2013 denial.  Since the January 2016 VA examiner listed "exposure to racism" as the only stressor, and did not fully address the Veteran's experiences off the coast of Lebanon, the Board finds that a remand is necessary.

The Board acknowledges the January 2016 VA examiner's opinion that the Veteran "cannot be regarded a reliable informant with respect to his military, substance use or psychiatric history."  However, some aspects of the Veteran's reports have been substantiated.  The Board notes that the military personnel records reflect that he was stationed on the U.S.S. Detroit from November 1983 to July 1985 (VBMS, 5/11/16, p. 4).  

Additional records reflect that the U.S.S. Detroit was stationed in the "Mediterranean - Lebanon" from October 1983 to June 1984.  While there, the U.S.S. Detroit was the "principle combat logistics force ship supporting U.S. and Allied units of the Multi-National Peacekeeping Force, in Beirut, Lebanon.  Throughout the height of the crisis, Detroit provided logistical support to two carrier battle groups."  The records also reflect that in January 1984, "the Detroit suffered a fuel fire in her forced-draft blower."  Some crew members were treated for smoke inhalation (VBMS, 6/3/16, pgs. 9, 12).  

The Veteran has repeatedly referred to his service aboard ship off the coast of Lebanon as arousing fear.  He cited a generalized fear of his ship being blown up, as indicated in the January 2016 examination report.  Moreover, these stressors have been verified.  

The Board finds that a remand is necessary so that the January 2016 VA examiner can fully address these verified stressors.  If the January 2016 VA examiner is unavailable, then the Veteran should be afforded a new psychiatric examination for the purpose of determining the nature and etiology of the claimed psychiatric disability.  

TDIU

The claim for a TDIU is dependent on whether the Veteran's service connected disabilities render him unable to secure or follow a substantially gainful occupation.  As such, the claim is inextricably intertwined with the issue of whether service connection is warranted for a psychiatric disability.     

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain an addendum opinion from the January 2016 VA examiner.  The examiner should acknowledge the records that confirm that the Veteran was stationed on the U.S.S. Detroit while it was stationed off the coast of Lebanon; that it was the principle combat logistics force ship supporting U.S. and Allied units of the Multi-National Peacekeeping Force in Beirut, Lebanon; and that it suffered a fuel fire in January 1984 (while the Veteran was stationed aboard it as a Fireman Apprentice, see April 2012 rating decision, VBMS, 4/18/12).  

The examiner should once again be asked to respond to all of the following questions:

 (a) Is it at least as likely as not (50 percent probability or more) that the Veteran's current psychiatric disability (any psychiatric disability diagnosed since July 2005) had its onset in service, had its onset in the year immediately following service, is related to his reported stressors in service, or is otherwise related to a disease or injury in service?

 (b) Does the Veteran meet the criteria for a diagnosis of PTSD?

 (c) If the Veteran does meet the criteria for a diagnosis of PTSD, what are the stressors that support the diagnosis?

In formulating the above opinions, the examiner must acknowledge and comment on all psychiatric disabilities diagnosed since July 2005, and the Veteran's reported stressor of being fearful while serving aboard a ship off the coast of Lebanon, and the Veteran's reports of psychiatric problems in service.

The examiner must provide a rationale for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The absence of evidence of a particular stressor or of treatment for psychiatric problems in the Veteran's service records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report stressors in service, his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, the examiner must provide a reason for doing so.

2.  If the January 2016 VA examiner is not available, then the Veteran should be afforded a VA psychiatric examination for the purpose of determining the nature and etiology of the Veteran's psychiatric disability.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should respond to all questions listed above.   

The examiner should acknowledge the records that confirm that the Veteran was stationed on the U.S.S. Detroit while it was stationed off the coast of Lebanon; that it was the principle combat logistics force ship supporting U.S. and Allied units of the Multi-National Peacekeeping Force in Beirut, Lebanon; and that it suffered a fuel fire in January 1984 (while the Veteran was stationed aboard it as a Fireman Apprentice, see April 2012 rating decision, VBMS, 4/18/12).   

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

3.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







